Citation Nr: 0610829	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in January 2003.  The veteran's case was remanded for 
additional development in May 2003.

The Board denied the veteran's claim to reopen his 
application for service connection for an acquired 
psychiatric disorder in a decision dated October 20, 2003.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2004, the parties filed a Joint Motion to Vacate and 
Remand the October 2003 Board decision.  A September 2004 
Order of the Court granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  

The Board remanded the case to the RO in March 2005.  The RO 
has returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for an acquired psychiatric disorder was denied by 
a decision dated in February 1964.  The veteran did not 
appeal the decision.

2.  The veteran sought to reopen his claim for service 
connection on several occasions with the last final denial 
occurring in June 1978; he did not appeal.

3.  Evidence received since the June 1978 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for an acquired 
psychiatric disorder has not been received.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1950 to February 
1953.  The veteran asserts that he developed a psychiatric 
disorder in service and is entitled to service connection for 
the disorder.

The veteran's service medical records (SMRs) reflect that he 
was seen for what was described as anxiety reaction in July 
1951.  He was later hospitalized for evaluation during 
September and October 1952.  He was diagnosed with a chronic 
passive dependency reaction at that time.  The veteran was 
later readmitted to the hospital in October 1952 and was 
inpatient for approximately 30 days.  His discharge diagnosis 
was chronic, severe emotional instability reaction.  Finally, 
the veteran was hospitalized again from November 1952 until 
his discharge in February 1953.  The diagnosis remained the 
same--emotional instability reaction.  The veteran's February 
1953 separation physical examination did not list a 
psychiatric disorder as a defect.

The veteran was afforded a discharge by reason of 
unsuitability in February 1953.

The veteran submitted his original claim for disability 
compensation benefits in January 1964.  He indicated that he 
was seeking entitlement to service connection for a nervous 
condition.  The veteran listed treatment at the South 
Carolina State Hospital (state hospital) from December 1963.  
He also said that he had received treatment from a J. J. 
Nannarello, M.D., and J. Bailey, M.D., since November 1963.

The veteran submitted a statement from Dr. Nannarello in 
support of his claim in January 1964.  Dr. Nannarello noted 
that the veteran had been treated in service for what the 
doctor said was "probably paranoid schizophrenia."  He 
provided diagnoses of psychotic depressive reaction and 
schizophrenic reaction, paranoid type.  He also noted that 
the veteran had been transferred to the state hospital for 
treatment.

Associated with the claims file is a statement from A. M. 
Eaddy, M.D., of the state hospital, dated in February 1964.  
Dr. Eaddy said that the veteran was treated for 
psychoneurotic disorder, psychoneurotic reactions and anxiety 
reaction.

The veteran's claim was denied in February 1964.  The rating 
decision found that there was no nexus to service for the 
veteran's diagnoses associated with his hospitalization at 
the state hospital.  The rating decision further determined 
that the diagnosis from the veteran's last hospitalization in 
service, emotional instability reaction, was due to a 
constitutional or developmental abnormality and was not a 
disability for which compensation could be awarded.

The veteran was notified of the above rating action in 
February 1964.  He did not submit a notice of disagreement 
with the rating action and the decision became final.

The veteran submitted a statement from Dr. Nannarello in 
January 1965.  Dr. Nannarello said that the veteran had been 
under his care since December 1963.  He said that the veteran 
experienced frequent episodes of depression and emotional 
instability.  He said that a history indicated that the 
veteran's psychiatric illness began while he was in military 
service.  Dr. Nannarello noted that the veteran was 
hospitalized and received psychiatric treatment for the same 
condition in service.  He added that service connection 
should be investigated and that the veteran be considered for 
compensation and outpatient treatment.

The RO again denied the veteran's claim in February 1965.  
The rating decision stated that the statement from Dr. 
Nannarello was insufficient to warrant any change in the 
prior denial.  The veteran was notified of the rating action 
in February 1965.  The veteran did not submit a notice of 
disagreement with the RO's action and the decision became 
final.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in April 1969.  He included a 
statement from Dr. Nannarello.  In his statement, Dr. 
Nannarello made no reference to the etiology of the veteran's 
psychiatric illness.  He only stated that the veteran was 
totally incapacitated for work.

In July 1969, the RO received a summary of treatment for the 
veteran from the state hospital.  The statement reported that 
the veteran carried a diagnosis of alcohol deterioration.  A 
second summary was received in November 1969 and related to 
treatment provided in August 1969.  The diagnosis was 
alcoholic deterioration.

A VA neuropsychiatric examination from January 1970 provided 
a diagnosis of chronic brain syndrome presumably related to 
excessive chronic usage of alcohol, manifested by deficits of 
cognitive functioning, emotional lability as well as 
psychotic episodes and apparently demonstrable brain tissue 
destruction.  The examiner did not relate the veteran's 
psychiatric illness to service.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in February 1970.  The basis for 
the grant was the veteran's psychiatric disorder, 
characterized as chronic brain syndrome.

The veteran attempted to reopen his claim in August 1976.  He 
did not submit any supporting evidence.  The RO denied the 
claim in September 1976 and provided notice of the denial 
that same month.

The veteran again attempted to reopen his claim in May 1978.  
The RO denied the veteran's claim in June 1978 with notice 
provided that same month.  At the time, VA records from 
August 1976 to June 1978 were considered in making the 
decision.

The veteran submitted a statement in July 1981 wherein he 
said that he felt that he should be service connected for 
schizophrenia.  He said he was treated for the condition 
during service.  He did not submit any evidence in support of 
his claim.

The RO wrote to the veteran in August 1981 and informed him 
that his claim had been denied on prior occasions.  He was 
informed that there was no evidence of record to show that 
his current condition was related to service.  The veteran 
was further informed that his treatment in service was for a 
personality disorder and that the disorder was not considered 
to be a ratable disability.  The veteran was told of the need 
to submit new and material evidence to reopen his claim; 
however, he was not told of his right to appeal.  
Consequently, the June 1978 decision was the last final 
rating denial.  See 38 C.F.R. §§ 20.302, 20.1103 (2005).  As 
a result, service connection for an acquired psychiatric 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication-June 1978.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), for claims filed prior to August 
29, 2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1978 denial 
consisted of the veteran's SMRs, statements from Dr. 
Nannarello, summaries from the state hospital, a VA 
examination report dated in January 1970, and VA treatment 
records from August 1976 to June 1978.

Evidence received since the June 1978 RO decision consists of 
a letter from the state hospital dated in May 1969 along with 
treatment reports dated in July 1985, and July 1990, VA 
examination report dated in January 1999, Travel Board 
hearing transcript from January 2003, and VA treatment 
records for the period from August 1976 to November 2005.

The letter and treatment reports from the state hospital are 
new to the record.  However, they do not provide any relevant 
information regarding whether the veteran's current disorder, 
at the time of the reports, was related to service.  Thus, 
the records do not constitute material evidence.

The VA records and January 1999 examination report, with 
several exceptions, are new to the file.  Like the evidence 
from the state hospital, the VA records are not material.  
They do not provide any evidence that links any psychiatric 
disorder, as diagnosed through the years, to any incident of 
service.

The hearing evidence is new but not material.  The veteran's 
assertions are cumulative of prior arguments he has made 
through the years.  His spouse was not married to him until 
four years after service and she did not provide any relevant 
testimony regarding the veteran's condition or treatment in 
service.  Moreover, there was no testimony, from either 
party, that identified any source of information or evidence 
that would link any current psychiatric disorder to any 
incident of service.

In short, although the newly received evidence was not of 
record in June 1978, it does not tend to show that the 
veteran was treated for a ratable condition in service or 
that any currently diagnosed psychiatric disorder is related 
to service.  What he had in service was known to VA in 1978, 
and there was evidence available in the 1960's, in the form 
of medical opinion evidence, that suggested a relationship 
between schizophrenia and the problems the veteran had in 
service.  The evidence received since June 1978 does not 
address the medical nexus question beyond what was shown 
previously, but instead reiterates what was already shown, 
namely that the veteran has psychiatric problems that have 
been variously diagnosed over the years.  Therefore, the 
Board concludes that the newly received evidence is 
cumulative or not material, and therefore is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).  In the 
absence of new and material evidence the veteran's claim is 
not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim for an acquired psychiatric disorder. 

The veteran submitted his current claim in August 2000, prior 
to enactment of the VCAA.  The RO wrote to the veteran in 
March 2001 and notified him evidence/information needed to 
establish service connection.  In May 2003, after the Board 
remanded the veteran's case for the first time, the veteran 
was informed that in order to reopen a previously denied 
claim he must submit new and material evidence.  He was also 
informed of the evidence/information needed to establish 
service connection.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  In June 2003 the RO wrote to the veteran and 
informed him what actions the RO had already taken to develop 
his claim.  He was informed of the evidence of record.  The 
veteran was once again informed that in order to reopen a 
previously denied claim he must submit new and material 
evidence.  The veteran's case was remanded by the Board again 
in March 2005.  In April 2005 the RO sent another letter 
informing the veteran that in order to reopen a previously 
denied claim he must submit new and material evidence.  He 
was informed of the evidence that the RO had requested.  He 
was requested to clarify whether he had received any 
treatment at the Greenville, North Carolina VA medical 
center.  Finally, the RO wrote to the veteran in August 2005.  
The veteran was again requested to inform the RO if he had 
ever had treatment at the Greenville, North Carolina VA 
medical center.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while the veteran 
was not told of the criteria used to award disability ratings 
or the criteria for assigning an effective date, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), no 
such issue is now before the Board.  Therefore, a remand of 
the claim to reopen in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the VA 
medical records referenced in the March 2005 Board remand 
were obtained in developing the veteran's claim.  The 
Greenville North Carolina VA medical records were not 
obtained and a negative response was received by the RO in 
November 2005.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Given that 
new and material evidence has not been received, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


